DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Regarding the amendment filed 01/13/2022: Claims 1-20 are pending. Claims 15-18 have been withdrawn.
Applicant's election without traverse of the restriction in the reply filed on 01/13/2022 is acknowledged.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the squib" in lines 3, 4, and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are also rejected for depending from rejected claim 1.
Claims 4-7 recites the limitation "the squib" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites the limitation "the squib" in lines 3, 4, and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is also rejected for depending from rejected claim 19.

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1 and 19. Therefore, no prior art rejection for claim 1 is presented in this action. However, Claims 1-14 and 19-20 are rejected under 35 U.S.C. 112. It is suggested to contact the Examiner for any clarification with respect the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Ito et al teaches a fault detector.
               -Ueda et al teaches a drive circuit with amplifier.
               - Bogner teaches resistance measurement of a squib.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863